Filed Pursuant to Rule 424(b)(3) File No.: 333-148854 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.6 DATED JANUARY 23, 2009 TO THE PROSPECTUS DATED JULY 1, 2008 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated July 1, 2008 (the “Prospectus”) and Supplements No. 3 dated October 22, 2008, No. 4 datedNovember 18, 2008 and No. 5 dated December 12, 2008. Unless otherwise defined herein, capitalized terms used in this supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A.
